department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil code date taxpayer_identification_number person to contact identification_number contact telephone number certified mail- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1 c -1 c your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your founder treasurer and president as required for continued recognition of exemption pursuant to sec_1 c -1 d ii your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax years ended december 20xx december 20xx december 20xx and for all years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under section of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 91st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tsa is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication department of the treasury ttill internal_revenue_service irs tax_exempt_and_government_entities_division commerce street mc dal dallas texas date may taxpayer_identification_number form tax_year s ended person to contact number contact numbers phone number fax number manager's name number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 ofthe internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office ofthe taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx issue whether code facts continues to qualify for exemption under sec_501 c of the internal revenue was granted tax-exempt status as a sec_501 c organization december 19xx and the articles of incorporation were filed with the on october 19xx an attachment to form_1 stated that the the organization conducts its operations in secretary of state for the state of institute's purposes are as follows to spread the knowledge and availability of the in countries not presently being served therapy to the public to provide routine to lead and promote the continuing study and developme t of the to document research case studies involving the to formulate a booklet of progress testimonies to develop an awareness of the and collaborate with the medical community using lectures and educational seminar workshops and to involve third-world countries in the understanding of the through education and healthcare aid the the attachment also stated that the institute is involved in the practice of the is described as a gentle eastern medicine healing method that founder brings balance to the body's own subtle energies it allows the body to function and feel better as well as heal itself more rapidly the attachment goes on to state that the body's ability to naturally heal itself is becoming more recognized and accepted by western medicine the massage manipulation of bones muscle or tissues or the use of drugs or other external substances it is practiced by holding designated subtle energy points with the fingers or the palm of hands along the body's subtle energy pathways the is derived from the physics science of does not involve created by its therapist requires extensive study and training as well as a natural ability to develop and a effectively use intuitive senses mastering this complex technical subject requires understanding the subtle energy circulation patterns of the human body the organization has two websites that explain their purpose and activities a description of the services they offer is provided on their website and nutritional consultation - a test that incorporates the use of dark field microscopy to reveal the therapy sessions - a 1-hour hands-on approach to health disorders current state of the immune system possible vitamin deficiencies toxic effects ph mineral imbalances fungus and yeast plus other areas of concern and weakness zyto testing- a hour non-invasive way to survey your overall health including allergies and other causes of symptoms form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer facts continued explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx evox sessions- the evox vox is latin for voice uses your voice frequencies to map perception about specific topics like health relationships work or athletic performance educational classes - to learn how can be applied to help restore proper bio- electromagnetic conductivity circulation coherence without any risk or repercussions lectures - the conducts lectures throughout the year these average hours of informative health related lectures that have a wide range of subjects available to the public the range from dollar_figure offers a variety of for a lecture to dollar_figure classes ranging from introductory to advanced levels the costs for a multi-level course the organization sells numerous products on their website essentials bookmarks lumbar star and stratum chart energy pathways dvd set strategies for success dvd set level sec_3 and dvd set tooth chart pad o-pack tooth correlations laminated chart teeth and body poster energy sphere poster energy spheres dvd procedures booklet level sec_1 and dvd set wonderfully made textbook volume of textbook self help book - edition x self-help pocket booklet emt laminated card sec_3 x emergency integrative medicine technique emergency integrative medicine techniques emt introduction dvd palms finger and 24-hour chart dog and horse energy sphere chart are sold in single and multi-packs as natural health essentials natural health essentials pack - fights microbes form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx facts continued water purification systems are advertised through their website and distributed from the manufacturer products shower filter black purification elements arsenic and flouride protection elements crown imperial travel big -6 gallon size - gallon sfze gallon size dollar_figure gallon size is organized exclusively for charitable purposes it's articles of incorporation states that it's operated exclusively for charitable scientific literary and educational_purposes within the meaning of sec_501 c the articles state that no part of the net_earnings of the organization will inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of the organization will be the carrying on of propaganda or otherwise attempting to influence legislation the organization will not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office upon dissolution the organization will dispose_of all assets exclusively for the purpose of the organization in such a manner or to an organization as described in sec_501 c the questions in the left column were presented to the activities are the organization's response is in the right column to clarify what their current charitable therapy information_document_request idrl responses to idr from for what activities were to enhance the public's understanding and granted exem_qtion availability of what is the institute's charitable the health education and treatment of the purpose s general_public what are the organization's current the activities and how are those activities in purpose through education books and accordance with the institute's purpose treatment describe the organization's day-to-day providing health education and treatment operations therapy to the general_public including how does the organization obtain clients or most clients are obtained through word-of- customers what is the billing procedure for clients that most clients pay at the time of service for visit the office serves its charitable mouth referrals how do you determine an individual's cost for treatment what happens when a client is unable to pay the stated treatment cost the website offers various financially challenged clients there are adjustable discounts to make the treatment available for those who truly cannot pay and need treatment the treatment without charge standard fees are set based on comparable services provided in the market if the client is truly unable to pay the still provides the services most of the products on the website are provides form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx products how does the institute obtain these products does the institute have distributor licenses no for any products are the products shipped directly from the all products are shipped directly from the institute or drop-shipped from the manufacturer distributor educational materials developed by and licensed by to the with the exception of the occasional water purification system that is drop shipped from the distributor manufacturer no does the institute have any medical affiliations or work directly with any physicians the institute offers classes and seminars most attendees are individuals learning how to on their website describe the individuals that typically enroll in these classes is a medical background re_guired are there any prerequisites to enrolling in these classes what does the individual do with the information learned in these classes your a contract to teach class fordollar_figure what does the contract include help themselves or a family_member with a health concern no medical background is required no prerequisites are required for these classes most individuals learn to better the health of themselves or their family members and allows access to the related materials emt and self-help classes offer the offers how to teach train others reported gross_receipts of dollar_figure the december 20xx in fact their only source_of_income for the prior current and subsequent year's return was from unrelated_business_income as shown from unrelated_business_income for the year ending 20xx- dollar_figure 20xx- dollar_figure 20xx- dollar_figure the initial interview was held july 20xx the organization's poa scheduled to represent the organization was out of the office due to medical reasons partner in the accounting firm agreed to represent the organization in his absence who was originally a advised the examiner that he was unable to reconcile the amounts listed on the return to the tax workpapers statements receipts and tax documents the following accounts were reviewed provided therefore he requested all of the organization's bank and credit card interest checking- a c ending credit card - a c ending checking - a c ending savings - aic ending free checking - aic ending personal form 886-a catalog number 20810w page _a_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx each transaction was input into their accounting software tax organizer and classified as either business or personal with the assistance of the following report was provided to the examiner for the tax_year ending december 20xx institute personal total expense accounting fees advertising appraisal auto- fuel auto - repairs maintenance bank charge car wash charitable_contributions cleaning clothing comp to dp computer expenses dry cleaning duplication electricity entertainment flowers for members gifts groceries household gym hoa dues insurance insurance interest_expense landscaping legal fees massage meals medical merchant card fees mortgage - home_office supplies payment processing payroll_taxes penalties personal pest control postage mailing svc printing copying recreation rent repairs maintenance form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx royalties salaries subcontractors supplies taxes taxes - personal telephone telecommunications tolls training travel unknown expenses water website these expenses weren't substantiated by adequate recording or contemporaneous documentation as required by sec_1 d at a meeting held january 20xx the examiner requested and received the general ledger and bank statements for 20xx and 20xx expenses for year ending december 20xx institute personal total expense accounting fees advertising auto- fuel auto-registration auto - repairs maintenance bank charge car wash charitable_contributions cleaning clothing computer expenses dry cleaning electricity entertainment flowers for members groceries household gym hoa dues insurance insurance interest_expense landscaping form 886-a catalog number 20810w page__ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx massage meals medical merchant card fees mortgage - home_office supplies payment processing payroll_taxes penalties personal pest control postage mailing svc printing copying property_tax recreation rent repairs maintenance royalties- salaries salon nails security subcontractors supplies taxes- personal telephone telecommunications travel uniforms water website expenses for year ending december 20xx institute personal total expense accounting fees advertising auto- fuel auto - repairs maintenance bank charge car wash charitable_contributions cleaning clothing computer expenses dry cleaning electricity entertainment form 886-a catalog number20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx flowers for members groceries household gym hoa dues insurance insurance interest_expense jewelry landscaping massage meals medical merchant card fees mortgage - home_office supplies payment processing payroll_taxes penalties personal pest control postage mailing svc printing copying property_tax rent repairs maintenance royalties- salaries salon nails security subcontractors supplies taxes- personal telephone telecommunications travel uniforms water website see exhibit a for a detailed list of each transaction law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net form 886-a catalog number 20810w page_8_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx earnings_of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1 c -1 a of the regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 d ii of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-a catalog number 20810w page_9_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx sec_1 i states every organization which is exempt from tax whether or not it is required to file an information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitled of the code revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalty of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling in plr the irs revoked the tax exemption of a public charity based on excess_benefit and private_inurement issues the charity's records demonstrated that the president consistently utilized the charity's income for private purposes the president routinely made loans to officers but never fully substantiated the purpose of these loans since the charity had no conflict of interest policy the president who made these loans in the first place then approved these loans with his wife and father all of these amounts went into a loans to officers account and inadequate records were kept on how this money was spent to further the charity's exempt purposes the irs noted that the charity's inurement issues and excess_benefit transactions resulted from the organization being under the control of one person with a family-based governing board moreover the irs noted that because of the charity's structure sufficient safeguards had not been put in place to prevent future violations in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs form 886-a catalog number 20810w page__jq publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inures to the benefit of the family or that petitioner was not operated for private benefit in 73_tc_196 the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer in 70_fedclaims_782 the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant taxpayer's position the taxpayer's position is that the organization still serves its charitable purpose by providing health education and treatment including therapy to the general_public government's position based on the examination the does not qualify for exemption as a charitable_organization as described in sec_501 and sec_1 c which provides that an organization must be organized exclusively for charitable purposes it must be operated exclusively for charitable purposes no part of the net_earnings of which may inure to the benefit of any private_shareholder_or_individual it may not conduct more than an insubstantial amount of lobbying_activities and it may not intervene in a political campaign an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals used the net_earnings from the organization for_the_use_of his compensation from the organization despite having received compensation the of the funds from the organization's bank account received wages as well as additional received a royalty from the for their personal benefit material and had personal_use the organization offers certifications to teach work up one level at a time with a two year minimum of meeting all annual requirements for each level certification is renewed every year the instructors pay a fee for the contract to teach a class or train all approved instructors start at the emt level and form 886-a catalog number 20810w page_11 publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit years period ended 20xx 20xx 20xx others and they're allowed access to the related materials use of his licensed materials receives additional income from the to further demonstrate that the organization serves a private interest one would only need to look at the manner in which the institute is operated as stated in the questionnaire above the standard fees are set based on comparable services provided in the market as such he has recognized that the income the organization received for at least the last the income was reported as unrelated_business_income on form_990 yet form 990-t wasn't filed calendar years wasn't exempt_function_income conclusion the inured to the benefit of private individuals does not qualify for tax-exempt status under sec_501 c because their earnings accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a catalog number 20810w page____1 publish no irs gov department of the treasury-internal revenue service
